Exhibit 10.1

 

SECOND AMENDMENT AND WAIVER TO CREDIT AGREEMENT

 

THIS SECOND AMENDMENT AND WAIVER TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is made as of the 29th day of July, 2011, by and among MAIN STREET
CAPITAL CORPORATION, a Maryland corporation (the “Borrower”), the INITIAL
GUARANTORS identified in the Credit Agreement (as defined below) (the
“Guarantors”), BRANCH BANKING AND TRUST COMPANY (the “Administrative Agent”),
and all of the LENDERS, as defined in the Credit Agreement (the “Lenders”).

 

R E C I T A L S:

 

The Borrower, the Guarantors, the Administrative Agent and the Lenders have
entered into a certain Amended and Restated Credit Agreement dated as of
September 20, 2010, as amended by the First Amendment to Credit Agreement dated
as of June 28, 2011 (as amended, the “Credit Agreement”).  Capitalized terms
used in this Amendment that are not otherwise defined in this Amendment shall
have the respective meanings assigned to them in the Credit Agreement.

 

The Borrower has included certain Debt Securities with Investment Grade Ratings
issued by Governmental Authorities as Eligible Debt Securities in the Borrowing
Base, as reflected in the Borrowing Base Certification Reports delivered to the
Administrative Agent.  The Borrower and Guarantors have requested that the
Administrative Agent and the Lenders amend the Credit Agreement to amend the
definition of Eligible Debt Security to include such Debt Securities and waive
any Defaults or Events of Default resulting from their inclusion prior to the
date hereof.

 

The Lenders, the Administrative Agent, the Guarantors and the Borrower desire to
amend the Credit Agreement and waive the defaults described in this Amendment
upon the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the Recitals and the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Borrower, the Guarantors, the
Administrative Agent and the Lenders, intending to be legally bound hereby,
agree as follows:

 

SECTION 1.  Recitals.  The Recitals are incorporated herein by reference and
shall be deemed to be a part of this Amendment.

 

SECTION 2.  Amendments.  The Credit Agreement is hereby amended as set forth in
this Section 2.

 

--------------------------------------------------------------------------------


 

SECTION 2.01.  Amendment to Section 1.01.  Clause (x)(B) of the definition of
“Eligible Debt Security” set forth in Section 1.01 of the Credit Agreement is
amended and restated as follows:

 

(x)(B) a Governmental Authority (except in the case of a Debt Security, with an
Investment Grade Rating, issued by the United States of America or any state or
municipality or other political subdivision of the United States of America)

 

SECTION 3.  Waiver of Default.  The Lenders hereby waive any Defaults or Events
of Default by the Borrower as a result of (a) the inclusion of any Debt Security
as an Eligible Debt Security in the Borrowing Base that would only be permitted
to be included in the Borrowing Base after the Second Amendment Effective Date,
and (b) any Revolver Advances made or outstanding as a result of such inclusion
in the Borrowing Base.  The waiver contained in this paragraph shall apply only
to any Defaults or Events of Default described in this section and shall not be
nor be deemed to be a waiver of any other provision of the Credit Agreement or
extend to any other Defaults or Events of Default.

 

SECTION 4. Conditions to Effectiveness.  The effectiveness of this Amendment and
the obligations of the Lenders hereunder are subject to the following
conditions, unless the Required Lenders waive such conditions:

 

(a)           The Borrower shall have delivered to the Administrative Agent the
following in form and substance satisfactory to the Administrative Agent:

 

(i)            duly executed counterparts of this Amendment signed by the
Borrower and the Guarantors; and

 

(ii)           such other documents or items that the Administrative Agent, the
Lenders or their counsel may reasonably request.

 

(b)           The Borrower shall have paid to the Administrative Agent, upon
application with appropriate documentation, all reasonable costs and expenses of
the Administrative Agent, including reasonable fees, charges and disbursements
of counsel for the Administrative Agent, incurred in connection with this
Amendment and the transactions contemplated herein.

 

SECTION 5.  No Other Amendment.  Except for the amendment and waiver set forth
above, the text of the Credit Agreement shall remain unchanged and in full force
and effect.  On and after the Second Amendment Effective Date, all references to
the Credit Agreement in each of the Loan Documents shall hereafter mean the
Credit Agreement as amended by this Amendment.  This Amendment is not intended
to effect, nor shall it be construed as, a novation.  The Credit Agreement and
this Amendment shall be construed together as a single agreement.  This
Amendment shall constitute a Loan Document under the terms of the Credit
Agreement.  Nothing herein contained shall waive, annul, vary or affect any
provision, condition, covenant or

 

--------------------------------------------------------------------------------


 

agreement contained in the Credit Agreement, except as herein amended, nor
affect nor impair any rights, powers or remedies under the Credit Agreement as
hereby amended or waived.  The Lenders and the Administrative Agent do hereby
reserve all of their rights and remedies against all parties who may be or may
hereafter become secondarily liable for the repayment of the Notes.  The
Borrower and Guarantors promise and agree to perform all of the requirements,
conditions, agreements and obligations under the terms of the Credit Agreement,
as heretofore and hereby amended, the Credit Agreement, as amended, and the
other Loan Documents being hereby ratified and affirmed.  The Borrower and
Guarantors hereby expressly agree that the terms of the Credit Agreement, as
amended and waived hereby, and the other Loan Documents are in full force and
effect.

 

SECTION 6.  Representations and Warranties.  The Borrower and Guarantors hereby
represent and warrant to each of the Lenders as follows:

 

(a)           Other than as set forth in, and waived pursuant to, Section 3 of
this Amendment, no Default or Event of Default under the Credit Agreement or any
other Loan Document has occurred and is continuing unwaived by the Lenders on
the date hereof, or shall result from this Amendment.

 

(b)           The Borrower and the Guarantors have the power and authority to
enter into this Amendment and to do all acts and things as are required or
contemplated hereunder to be done, observed and performed by them.

 

(c)           This Amendment has been duly authorized, validly executed and
delivered by one or more authorized officers of the Borrower and the Guarantors
and constitutes the legal, valid and binding obligations of the Borrower and the
Guarantors enforceable against them in accordance with its terms.

 

(d)           The execution and delivery of this Amendment and the performance
by the Borrower and the Guarantors hereunder do not and will not require the
consent or approval of any regulatory authority or governmental authority or
agency having jurisdiction over the Borrower, or any Guarantor, nor be in
contravention of or in conflict with the articles of incorporation, bylaws or
other organizational documents of the Borrower, or any Guarantor that is a
corporation, the articles of organization or operating agreement of any
Guarantor that is a limited liability company, or the provision of any statute,
or any judgment, order or indenture, instrument, agreement or undertaking, to
which any Borrower, or any Guarantor is party or by which the assets or
properties of the Borrower and the Guarantors are or may become bound.

 

SECTION 7.  Counterparts; Governing Law.  This Amendment may be executed in
multiple counterparts, each of which shall be deemed to be an original and all
of which, taken together, shall constitute one and the same agreement.  This
Amendment shall be construed in accordance with and governed by the laws of the
State of North Carolina.

 

SECTION 8.  Amendment.  This Amendment may not be amended or modified without
the written consent of the Lenders.

 

--------------------------------------------------------------------------------


 

SECTION 9.  Effective Date.  The date on which the conditions set forth in this
Amendment have been satisfied shall be the “Second Amendment Effective Date” of
this Amendment.

 

SECTION 10.  Further Assurances.  The Loan Parties agree to promptly take such
action, upon the request of the Administrative Agent, as is necessary to carry
out the intent of this Amendment.

 

SECTION 11.  Consent by Guarantors.  The Guarantors consent to the foregoing
amendments and waiver.  The Guarantors promise and agree to perform all of the
requirements, conditions, agreements and obligations under the terms of the
Credit Agreement as hereby amended and waived, said Credit Agreement, as hereby
amended and waived, being hereby ratified and affirmed.  In furtherance and not
in limitation of the foregoing, the Guarantors acknowledge and agree that the
“Guaranteed Obligations” (as defined in the Credit Agreement) include, without
limitation, the indebtedness, liabilities and obligations evidenced by the Notes
and the Loans made under the Credit Agreement as hereby amended and waived.  The
Guarantors hereby expressly agree that the terms of the Credit Agreement, as
hereby amended and waived, are in full force and effect.

 

SECTION 12.  Severability.  Any provision of this Amendment that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective only to the extent of such prohibition or unenforceability without
invalidating the remainder of such provision or the remaining provisions hereof
or thereof or affecting the validity or enforceability of such provision in any
other jurisdiction.

 

SECTION 13.  Notices.  All notices, requests and other communications to any
party to the Loan Documents, as amended hereby, shall be given in accordance
with the terms of Section 9.01 of the Credit Agreement.

 

[Remainder of this page intentionally left blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered, or have
caused their respective duly authorized officers and representatives to execute
and deliver, this Amendment as of the day and year first above written.

 

 

BORROWER

 

 

 

MAIN STREET CAPITAL CORPORATION

 

 

 

 

 

By:

/s/ Todd A. Reppert

 

Name: Todd A. Reppert

 

Title: President and Chief Financial Officer

 

 

 

INITIAL GUARANTOR

 

 

 

MAIN STREET CAPITAL PARTNERS, LLC

 

 

 

 

 

By:

/s/ Rodger Stout

 

Name: Rodger Stout

 

Title: Chief Financial & Administrative Officer

 

 

 

INITIAL GUARANTOR

 

 

 

MAIN STREET EQUITY INTERESTS, INC.

 

 

 

 

 

By:

/s/ Rodger Stout

 

Name: Rodger Stout

 

Title: Vice President, Treasurer and Assistant Secretary

 

[Signatures Continue on Next Page]

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

COMMITMENTS:

ADMINISTRATIVE AGENT AND LENDER

 

 

Revolver Commitment:

BRANCH BANKING AND TRUST COMPANY

$37,500,000

 

Percentage Interest:

 

24.1936%

By:

/s/ Michael Skorich

 

Name: Michael Skorich

 

Title: Senior Vice President

 

[Signatures Continues on Next Page]

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

LENDER

 

 

Revolver Commitment:

REGIONS BANK

$30,000,000

 

Percentage Interest:

 

19.3549%

By:

/s/ William Bobbora

 

Name: William Bobbora

 

Title: Vice President

 

[Signatures Continue on Next Page]

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

LENDER

 

 

Revolver Commitment:

CAPITAL ONE, N.A.

$25,000,000

 

Percentage Interest:

 

16.1290%

By:

/s/ Don Backer

 

Name:

Don Backer

 

Title:

Senior Vice President,

 

 

Commercial Banking - Houston

 

[Signatures Continues on Next Page]

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

LENDER

 

 

Revolver Commitment:

COMPASS BANK

$22,500,000

 

Percentage Interest:

 

14.5161%

By:

/s/ David Moriniere

 

Name: David Moriniere

 

Title: Senior Vice President

 

[Signatures Continues on Next Page]

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

LENDER

 

 

Revolver Commitment:

TEXAS CAPITAL BANK

$20,000,000

 

Percentage Interest:

 

12.9032%

By:

/s/ Eric Luttrell

 

Name: Eric Luttrell

 

Title: Senior Vice President

 

[Signatures Continue on Next Page]

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

LENDER

 

 

Revolver Commitment:

THE FROST NATIONAL BANK

$20,000,000

 

Percentage Interest:

 

12.9032%

By:

/s/ Larry C. Stephens

 

Name: Larry C. Stephens

 

Title: Vice President

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------